

115 S628 IS: Educating Tomorrow's Workforce Act of 2017
U.S. Senate
2017-03-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 628IN THE SENATE OF THE UNITED STATESMarch 14, 2017Mr. Kaine (for himself, Mr. Portman, Ms. Baldwin, and Mr. Young) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo amend the Carl D. Perkins Career and Technical Education Act of 2006 to raise the quality of
			 career and technical education programs and to allow local eligible
			 recipients to use funding to establish high-quality career academies.
	
 1.Short titleThis Act may be cited as the Educating Tomorrow's Workforce Act of 2017.
 2.DefinitionsSection 3 of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2302) is amended—
 (1)by redesignating paragraphs (6) through (9), (10) through (23), and (24) through (34), as paragraphs (7) through (10), (12) through (25), and (27) through (37), respectively;
 (2)by inserting after paragraph (5) the following:  (6)Career and technical education program of studyThe term career and technical education program of study means a coordinated, non-duplicative sequence of secondary and postsecondary academic and technical courses that—
 (A)incorporate rigorous, State-identified postsecondary education and workforce readiness standards, including State-identified career and technical education standards that address both academic and technical contents;
 (B)support attainment of employability and career readiness skills; (C)progress in content specificity (by beginning with all aspects of an industry or career cluster and leading to more occupationally specific instruction or by preparing students for ongoing postsecondary career preparation);
 (D)incorporate multiple entry and exit points with portable demonstrations of technical or career competency, which may include credit-transfer agreements or industry-recognized certifications; and
 (E)culminate in the attainment of— (i)an industry-recognized certification, credential, or license;
 (ii)a registered apprenticeship or credit-bearing postsecondary certificate; or (iii)an associate or baccalaureate degree.; 
 (3)by inserting after paragraph (10), as redesignated by paragraph (1), the following:  (11)Credit-transfer agreementThe term credit-transfer agreement means an opportunity for secondary students to be awarded transcripted postsecondary credit, supported with a formal agreement between secondary and postsecondary education systems, for—
 (A)technical credit such as dual enrollment, dual credit, or articulated credit, which may include credit by examination or credit by performance on technical assessments; or
 (B)academic credit such as dual enrollment, dual credit, or articulated credit, which may include credit by examination or credit by performance on academic assessments.; and 
 (4)by inserting after paragraph (25), as redesignated by paragraph (1), the following:  (26)Registered apprenticeship programThe term registered apprenticeship program means an apprenticeship program—
 (A)registered under the Act of August 16, 1937 (commonly known as the ‘‘National Apprenticeship Act’’; 50 Stat. 664, chapter 663; 29 U.S.C. 50 et seq.); and
 (B)that meets such other criteria as may be established by the Secretary under this section.. 3.State planSection 122(c)(1) of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2342(c)(1)) is amended—
 (1)by striking subparagraph (A); (2)by redesignating subparagraphs (B) through (L) as subparagraphs (A) through (K), respectively; and
 (3)in subparagraph (A), as redesignated by paragraph (2), by striking the career and technical programs of study described in subparagraph (A) and inserting career and technical education programs of study, including a description of how the eligible agency will ensure the quality of any program of study culminating in an industry-recognized certificate, credential, or license.
 4.State leadership activitiesSection 124 of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2344) is amended—
 (1)in subsection (b)(6), by striking programs of study, as described in section 122(c)(1)(A) and inserting education programs of study; and (2)in subsection (c)—
 (A)in paragraph (9), by striking , career academies,; (B)in paragraph (16)(B), by striking and after the semicolon;
 (C)in paragraph (17), by striking the period at the end and inserting ; and; and (D)by adding at the end the following:
					
 (18)support for career academies, which— (A)implement a postsecondary education and workforce ready curriculum at the secondary education level that integrates rigorous academic, technical, and employability contents through career and technical education programs of study and high-quality elements, including those described in section 134(b)(7);
 (B)include experiential or work-based learning for secondary school students, in collaboration with local and regional employers;
 (C)include opportunities for secondary school students to earn postsecondary credit while in secondary school, such as through credit transfer agreements including dual enrollment; and
 (D)establish and maintain ongoing partnerships— (i)between the local educational agency, business and industry, and institutions of higher education or postsecondary vocational institutions (as defined in section 102(c) of the Higher Education Act of 1965 (20 U.S.C. 1002(c))); and
 (ii)which may also include local government, such as workforce and economic development entities..
 5.Local plan for career and technical education programsSection 134(b) of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2354(b)) is amended—
 (1)in paragraph (3)(A), by striking programs of study described in section 122(c)(1)(A) and inserting education programs of study; and (2)by striking paragraph (7) and inserting the following:
				
 (7)describe how the eligible recipient will conduct an assessment of local needs related to career and technical education as part of the local plan development process and how such needs assessment will be updated annually in subsequent years of the local plan, including how the needs assessment includes an evaluation of progress toward specific elements leading to high-quality implementation of career and technical education programs of study, including—
 (A)sustained, intensive, and focused professional development for teachers, principals, administrators, and school counselors on both content and pedagogy that—
 (i)supports high-quality academic and career and technical education instruction; and (ii)ensures local, regional, and State labor market information as applicable is utilized to make informed decisions about program offerings and to advise students of career opportunities and benefits;
 (B)a curriculum aligned with the requirements for a career and technical education program of study; (C)teaching and learning strategies focused on the integration of academic and career and technical education content, including supports necessary to implement such strategies;
 (D)ongoing relationships between education, business and industry, and other community stakeholders; (E)opportunities for secondary students to earn postsecondary credit while in secondary school, such as through credit transfer agreements including dual enrollment;
 (F)career and technical student organizations or other activities that promote the development of leadership and employability skills;
 (G)appropriate equipment and technology aligned with business and industry needs; (H)a continuum of work-based learning opportunities, such as job shadowing, mentorships, internships, apprenticeships, clinical experiences, service learning experiences, and cooperative education;
 (I)valid and reliable technical skills assessments to measure student achievement, which may include industry-recognized certifications or may lead to other credentials;
 (J)support services to ensure equitable participation for all students; and (K)recruitment and retention efforts to ensure highly effective educators, principals, and administrators..
 6.Local uses of fundsSection 135 of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2355) is amended—
 (1)in subsection (b)— (A)in paragraph (1), by striking programs of study described in section 122(c)(1)(A); and inserting education programs of study; and
 (B)in paragraph (2), by striking career and technical program of study described in section 122(c)(1)(A) and inserting career and technical education program of study; and (2)in subsection (c)—
 (A)in paragraph (19)— (i)in subparagraph (C), by striking programs of study described in section 122(c)(1)(A) and inserting education programs of study; and
 (ii)in subparagraph (D), by striking and after the semicolon; (B)in paragraph (20), by striking the period at the end and inserting ; and; and
 (C)by adding at the end the following:  (21)to provide support for career academies, as described in section 124(c)(18)..
 7.Conforming amendmentsSection 113 of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2323) is amended—
 (1)in subsection (b)(4)(C)(ii)(I), by striking section 3(29) and inserting section 3(32); and (2)in subsection (c)(2)(A), by striking section 3(29) and inserting section 3(32).